                          1 ANTHONY & PARTNERS, LLC
                            JOHN A. ANTHONY (SBN0731013)
                          2   janthony@anthonyandpartners.com
                            ANDREW J. GHEKAS (SBN 0119169)
                          3 aghekas@anthonyandpartners.com
                            100 S. Ashley Drive, Suite 1600
                          4 Tampa, Florida 33602
                            Telephone: 813.273.5616
                          5 Facsimile: 813.221.4113

                          6 COOPER, WHITE & COOPER LLP
                            PETER C. CALIFANO (SBN 129043)
                          7   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          8 San Francisco, California 94111
                            Telephone: 415.433.1900
                          9 Facsimile: 415.433.5530
                       10
                               Attorneys for Creditor Centennial Bank
                       11

                       12
                                                            UNITED STATES BANKRUPTCY COURT
                       13
                                                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
                       14

                       15
                               In re                                                 Case No. 21-50028 SLJ
                       16
                               EVANDER FRANK KANE,                                   Chapter 7
                       17
                                                  Debtor.                            AMENDED JOINDER BY CREDITOR
                       18                                                            CENTENNIAL BANK TO OBJECTION
                                                                                     BY PROFESSIONAL BANK TO
                       19                                                            DEBTOR'S CLAIMED HOMESTEAD
                                                                                     EXEMPTION
                       20
                                                                                     Date:     May 4, 2021
                       21                                                            Time:     2:00 PM
                                                                                     Place;    Via Zoom Videoconference
                       22                                                            Judge :   Hon. Stephen L. Johnson

                       23

                       24

                       25                  Centennial Bank, a creditor in the bankruptcy case of Evander Frank Kane (the "Debtor")

                       26 hereby joins in and supports the objection filed by creditor Professional Bank to the Debtor's

                       27 claimed homestead exemption (Docket No. 79) and requests that the Court enter an order granting

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                    Case: 21-50028
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                 Doc# 103     Filed: 04/21/21   Entered: 04/21/21 11:09:21       Page 1 of 3
                               1501305.2
                          1 the relief requested therein. 1

                          2

                          3

                          4 DATED: April 21, 2021                     ANTHONY & PARTNERS, LLC

                          5

                          6
                                                                      By:           /s/John A. Anthony
                          7                                                  John A. Anthony
                                                                             Attorneys for Creditor Centennial Bank
                          8

                          9
                       10

                       11 DATED: April 21, 2021                       COOPER, WHITE & COOPER LLP

                       12

                       13                                             By:           /s/ Peter C. Califano
                                                                             Peter C. Califano
                       14
                                                                             Attorneys for Creditor Centennial Bank
                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26      1
                            This Amended Joinder by creditor Centennial Bank relates to its Joinder previously filed as
                          Docket No. 82 and continues to join in creditor Professional Bank's (Docket Nos. 85 and 86) and
                       27
                          relates to creditor Zions Bancorporation's (Docket Nos. 74 and 75) regarding the Objection to the
                       28 Debtor's Claimed Homestead Objection.
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                    Case: 21-50028
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                           Doc# 103      Filed: 04/21/21    Entered: 04/21/21 11:09:21     Page 2 of 3
                                                                              2
                          1                                         CERTIFICATE OF SERVICE

                          2                                        In re EVANDER FRANK KANE
                                                                            21-50028-SLJ
                          3
                               STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                          4
                                    At the time of service, I was over 18 years of age and not a party to this action. I am
                          5 employed in the County of San Francisco, State of California. My business address is 201
                            California Street, Seventeenth Floor, San Francisco, CA 94111-5002.
                          6
                                    On April 21, 2021, I served true copies of the following document(s) described as
                          7 AMENDED JOINDER BY CREDITOR CENTENNIAL BANK TO OBJECTION BY
                            PROFESSIONAL BANK TO DEBTOR'S CLAIMED HOMESTEAD EXEMPTION on the
                          8 interested parties in this action as follows:

                          9       BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                          document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                       10 who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
                          who are not registered CM/ECF users will be served by mail or by other means permitted by the
                       11 court rules.

                       12        I declare under penalty of perjury under the laws of the United States of America that the
                          foregoing is true and correct and that I am employed in the office of a member of the bar of this
                       13 Court at whose direction the service was made.

                       14                  Executed on April 21, 2021, at San Francisco, California.
                       15

                       16
                                                                                    Mercedes Stuefen
                       17
                               1501305.2
                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                    Case: 21-50028
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                 Doc# 103     Filed: 04/21/21    Entered: 04/21/21 11:09:21   Page 3 of 3
                                                                                   3
